Case 19-30266-5-mcr   Doc 5   Filed 03/08/19 Entered 03/08/19 15:10:07   Desc Main
                              Document     Page 1 of 7
Case 19-30266-5-mcr   Doc 5   Filed 03/08/19 Entered 03/08/19 15:10:07   Desc Main
                              Document     Page 2 of 7
Case 19-30266-5-mcr   Doc 5   Filed 03/08/19 Entered 03/08/19 15:10:07   Desc Main
                              Document     Page 3 of 7
Case 19-30266-5-mcr   Doc 5   Filed 03/08/19 Entered 03/08/19 15:10:07   Desc Main
                              Document     Page 4 of 7
Case 19-30266-5-mcr   Doc 5   Filed 03/08/19 Entered 03/08/19 15:10:07   Desc Main
                              Document     Page 5 of 7
Case 19-30266-5-mcr   Doc 5   Filed 03/08/19 Entered 03/08/19 15:10:07   Desc Main
                              Document     Page 6 of 7
Case 19-30266-5-mcr   Doc 5   Filed 03/08/19 Entered 03/08/19 15:10:07   Desc Main
                              Document     Page 7 of 7
